Name: Council Regulation (EEC) No 1638/77 of 18 July 1977 amending Regulation (EEC) No 823/68 as regards the conditions for the entry of certain cheeses under certain tariff headings
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 7. 77 Official Journal of the European Communities No L 183/3 COUNCIL REGULATION (EEC) No 1638/77 of 18 July 1977 amending Regulation (EEC) No 823/68 as regards the conditions for the entry of certain cheeses under certain tariff headings THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization for the market in milk and milk products ('), as last amended by Regulation (EEC) No 559/76 (2 ), and in particular Article 14 (6) thereof, Having regard to the proposal from the Commission , Whereas Article 8 of Council Regulation (EEC) No 823/68 of 28 June 1968 determining the groups of products and the special provisions for calculating levies on milk and milk products (3 ), as last amended by Regulation (EEC) No 874/77 (4), lays down inter alia the method of calculating the levy on cheeses falling in particular within subheading 04.04 E I b) 2 of the Common Customs Tariff, where it is esta ­ blished that their price when they are imported into the Community is not less than a fixed minimum price ; whereas the market position of these cheeses, on the one hand, and the increase in the price of milk and processing costs , on the other hand , enable that minimum price to be raised and the levy to be reduced accordingly, HAS ADOPTED THIS REGULATION : Article 1 Article 8 of Regulation (EEC) No 823/68 shall be replaced by the following : 'Article 8 When it is observed that the price on importation from third countries into the Community of products falling within Group 1 1 , originating in and coming from those third countries, is not less than :  150 units of account per 100 kilograms, in the case of products falling within subheading 04.04 E I b) 2, or  130 units of account per 100 kilograms, in the case of products falling within subheading 04.04 E I b) 3 , or  115 units of account per 100 kilograms, in the case of products falling within subheading 04.04 E I b) 4, the levy applicable per 100 kilograms shall be equal : 1 . if the product falls within subheading 04.04 E I b) 2 aa), to the threshold price less 150 units of account ; 2 . if the product falls within the subheading 04.04 E I b) 3 or 04.04 E I b) 4, to the threshold price less 130 units of account ; 3 . if the product falls within subheading 04.04 E I b) 2 bb), to the sum of the following compo ­ nents : (a) a component equal to the levy calculated in accordance with point 1 ; (b) a component equal to 20 units of account.' Article 2 This Regulation shall enter into force on 16 August 1977 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 July 1977 . For the Council The President A. HUMBLET (!) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 67, 15 . 3 . 1976, p. 9 . ( 3 ) OJ No L 151 , 30 . 6 . 1968 , p. 3 . (4 ) OJ No L 106, 29 . 4 . 1977, p. 20 .